NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0339n.06
                                                                                             FILED
                                            No. 09-4475
                                                                                        May 20, 2011
                           UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


NUO VESELI,                                               )
                                                          )           ON PETITION FOR
       Petitioner,                                        )        REVIEW OF FINAL ORDER
                                                          )          FROM THE BOARD OF
v.                                                        )         IMMIGRATION APPEALS
                                                          )
ERIC HOLDER, JR., Attorney General,                       )
                                                          )                  OPINION
       Respondent.                                        )



BEFORE:        McKEAGUE and WHITE, Circuit Judges; ZOUHARY, District Judge.*

       PER CURIAM. Petitioner Nuo Veseli is a native and citizen of the former Federal Republic

of Yugoslavia and what is now Kosovo. He is an ethnic Albanian who left Kosovo in 1990 while

it was under Serbian rule. He seeks asylum, withholding of removal and protection under the

Convention Against Torture, claiming he was mistreated by Serbian police on two occasions. First,

Veseli claims that after a May 1989 protest, he was detained by police for three to five hours, during

which time he was beaten, interrogated, and his feet placed in cold water. Second, Veseli claims that

in June 1989, he was again detained by police and interrogated for some seven hours, but was not

physically abused. Veseli did not disclose these alleged abuses either in his asylum application or

during a 1997 hearing before an immigration judge (“IJ”), and it was not until the Board of




       *
         The Honorable Jack Zouhary, United States District Judge for the Northern District of Ohio,
sitting by designation.
Immigration Appeals (“BIA”) remanded Veseli’s case for a second merits hearing in 2008 that he

disclosed these two detentions.

       In this appeal, Veseli challenges two determinations made by the IJ, which were affirmed by

the BIA: (1) Veseli was not credible because of omissions and inconsistencies in his testimony and

his asylum application; and (2) even assuming Veseli was credible, he failed to demonstrate he

suffered past persecution or a well-founded fear of future persecution. Because we find the

resolution of the credibility determination dispositive, we decline to address the second challenge.

       The new standards adopted by the REAL ID Act for credibility determinations do not apply

here because Veseli filed his asylum application prior to May 11, 2005. See Yacoub v. Holder, 337

F. App’x 511, 514 (6th Cir. 2009). Credibility determinations are considered findings of fact, and

are reviewed under the substantial evidence standard. Yu v. Ashcroft, 364 F.3d 700, 703 (6th Cir.

2004). An “immigration judge’s conclusion must be supported by specific reasons and must be

based upon issues that go to the heart of the applicant’s claim. In other words, [i]f discrepancies

cannot be viewed as attempts by the applicant to enhance his claims of persecution, they have no

bearing on credibility.” Chen v. Gonzales, 447 F.3d 468, 472 (6th Cir. 2006) (citations and quotation

marks omitted). We cannot reverse such findings simply because we would have decided them

differently. Gishta v. Gonzales, 404 F.3d 972, 978 (6th Cir. 2005). Rather, “[t]hese findings ‘are

conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.’” Id.

(quoting 8 U.S.C. § 1252(b)(4)(B)).




                                                -2-
         The IJ and BIA, in finding Veseli not credible, specifically relied upon Veseli’s belated

disclosure of alleged police mistreatment. In fact, during the 1997 hearing, Veseli was asked about

his general encounters with police and he specifically testified that he was not detained, arrested or

beaten in 1989. Further, Veseli failed to include these incidents in his amended asylum application,

even though he was given two opportunities to do so.

         When asked by the IJ why these incidents were not included in his asylum application or

disclosed to the previous IJ during the 1997 hearing, Veseli offered several unsatisfactory

explanations, including that he was “never asked” about the incidents, he believed the written

statement submitted with his application provided only general information and expected the IJ to

ask him about more specific details at the hearing, and he did not want to stray from his written

statement out of fear the IJ would not believe his testimony. The IJ, however, could not inquire into

incidents about which he had no knowledge. These explanations do not compel a finding that Veseli

was credible. Adding claims of mistreatment by Serbian police officers can properly be viewed as

a misguided attempt to enhance his claim for asylum. The IJ and BIA did not err in concluding that

these inconsistencies made Veseli not credible. See Ramaj v. Gonzales, 466 F.3d 520, 528 (6th Cir.

2006).

         The Petition for Review is DENIED.




                                                -3-